Citation Nr: 1010750	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  96-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to December 1993.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1994 decision by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the Board issued a decision which, in 
pertinent part, denied service connection for a sleep 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1998, the Court vacated the Board's decision as 
to that issue and remanded the issue to the Board for further 
action consistent with a Joint Motion for Remand (Joint 
Motion) by the parties.  Thereafter, in July 1999, December 
2000, August 2004, September 2006, and April 2008 the matter 
on appeal was remanded for additional development.


FINDING OF FACT

The Veteran does not have a current diagnosis of a sleep 
disorder.


CONCLUSION OF LAW

Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

Generally, VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, in the present case, the 
unfavorable rating decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current § 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
the RO did not err in not providing such notice.  Rather, a 
veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

The Veteran was provided content-complying notice by letters 
in November 2003, August 2004, March 2005, September 2006, 
and June 2008.  The letters explained the evidence necessary 
to substantiate the claim, the evidence VA was responsible 
for providing, and the evidence the Veteran was responsible 
for providing.  She has had ample opportunity to respond.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the September 2006 letter informed her of 
disability rating and effective date criteria.  Thereafter, 
the claim was readjudicated. See October 2007 and July 2009 
SSOCs.  Neither the Veteran nor her representative alleges 
that notice has been less than adequate.

Regarding VA's duty to assist, the RO sought and obtained the 
service treatment and personnel records available, as well as 
available private and VA records of postservice medical 
treatment.  She has undergone pertinent VA examinations in 
January 1994 (mental disorders examination), February 2000 
(mental disorders and PTSD examinations), November 2003 
(respiratory diseases examination), March 2005 (miscellaneous 
respiratory diseases), October 2006 (PTSD), March 2007 
(addendum to October 2006 examination report), and August 
2008 (PTSD).  

A VHA medical opinion was also developed in September 2009.  
This opinion included an analysis of all theories of 
entitlement, including direct and secondary service 
connection.  It is sufficient for rating purposes.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).

This case has been remanded a total of five times for further 
development and for due process reasons.  As explained above, 
adequate notice has been provided.  In addition, the Veteran 
has undergone six VA examinations and a VHA opinion was 
prepared in order to identify the nature and etiology of any 
current sleep disorder and to reconcile various medical 
opinions.  Thus, there has been substantial compliance with 
the directives of the various Board remands.  Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The medical evidence developed is adequate for adjudication 
purposes.  To the extent that a VA examination was inadequate 
in some respect, subsequent examinations have rectified the 
problem.  The physician who provided the VHA opinion, as well 
as the 2003, 2005, 2006, and 2008 examiners specifically 
stated that they had reviewed the claims folders or the 
available records in connection with their 
examinations/medical opinions.  All the examiners obtained a 
reported history from the Veteran and conducted a thorough 
examination.  In addition, laboratory studies, including 
thyroid, CBC, SMA, electrolyte panel, minerals, liver 
function, and lipids, were reviewed by the 2003 examiner who 
concluded that no further sleep study tests or X-rays or 
blood tests were necessary.

Evidentiary development in this matter is complete to the 
extent possible.  The Veteran has not identified any 
pertinent evidence outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.



II.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

38 C.F.R. §  3.310 was amended effective October 10, 2006.  
Under the revised Section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  As the 
Veteran filed her claim in 1993, the amendment does not apply 
to the instant claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that she has a sleep disorder that is 
related to her military service.  She reported frequent 
trouble sleeping at the time of her service separation 
examination.  She attributes these sleep problems to a 
reported rape in service.

The threshold matter that must be established here, as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., a sleep disorder.  

The "positive" evidence of current disability in this case 
with respect to whether the Veteran currently has a ratable 
sleep disorder consists of (1) a January 1994 VA examination 
report which listed "sleep disorder" among the Veteran's 
Axis I diagnoses; (2) a March 2005 VA examination report 
which diagnosed a sleep disorder; and (3) an August 2008 VA 
examination report which suggested that the Veteran had a 
sleep disorder.  

The "negative" evidence of current disability includes (1) 
a September 2009 VHA opinion which concluded that "[t]he 
Veteran's record does not support the diagnosis of a sleep 
disorder"; (2) a February 2000 VA PTSD examination which did 
not include a separate sleep disorder among her Axis I 
diagnoses and noted that "sleep problems are a cardinal 
symptom of PTSD"; (3) a February 2000 VA mental disorders 
examination which did not include a separate sleep disorder 
among her Axis I diagnoses and noted that "[h]er sleeping 
problems don't seem to fit into any specific sleep 
disorder"; (4) a November 2003 VA respiratory diseases 
examination report which indicated that the Veteran's 
sleeping problems were not a separate diagnostic entity but 
were a symptom of her psychological situation and concluded, 
"I do not feel that she has a sleep disorder problem of 
either cerebral or organic etiology, or a sleeping disorder 
due to chronic lung disease, or an endocrine-based type of 
sleep disorder"; (5) October 2006 and (6) March 2007 VA 
examination reports which conclude that insomnia is a symptom 
of PTSD.     

The Board finds that the negative evidence preponderates 
against the claim.  The Board finds the VHA opinion 
particularly probative and persuasive because the physician 
provided a thorough rationale for his opinion with reference 
to evidence in the claims folders and medical literature.  An 
opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  

The 2009 VHA physician explained that "the Veteran has a 
sleep disturbance, insomnia, and that this would not qualify 
as a Sleep Disorder since the sleep disturbance can be better 
accounted for as one of the symptoms of another, more 
significant, psychiatric disorder."  The physician explained 
that "[w]hen insomnia occurs as the sole symptom, then it 
may represent a primary sleep disorder.  When it occurs 
exclusively during the course of another psychiatric 
disorder, then a separate sleep disorder diagnosis is not 
given." 

In this regard, the Board notes that VA generally does not 
grant service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The 2009 VHA physician quoted relevant excerpts from the 
Diagnostic and Statistical Manual of Mental Disorders and 
noted that the Veteran's insomnia "is related to another 
psychiatric disorder but cannot be causally linked to the 
uncorroborated report of a rape which is alleged to have 
occurred while in service."  The physician noted that the 
claims folders showed multiple stressors alleged to have 
occurred prior to service, including sexual assault(s) prior 
to service and witnessing the homicide of a friend.  The 
physician found that the functional impairment requirement to 
fulfill a diagnosis of PTSD was questionable and indicated 
that clinically significant anxiety symptoms would be 
properly diagnosed as an anxiety disorder.  With respect to 
etiology of an anxiety disorder, the physician noted that 
"[t]he onset of this problem is uncertain but probably began 
prior to her service and therefore not clearly caused by any 
event which occurred during her military service."  The 
physician also attributed her anxiety symptoms to a 
personality disorder, noting that a personality disorder was 
revealed in a 1998 psychology consult and shown by 
psychological testing performed in 2000.  

The Board finds the negative opinion provided in the February 
2000 PTSD examination report to be persuasive because that 
examiner based her conclusions on the results of several 
psychological tests, including the MMPI and the MCMI-II.  The 
profile created by these test results "suggests complaints 
of and preoccupation with somatic symptoms which represent 
emotional conflict and often produce secondary gains for the 
individual." 

Likewise, the 2003 negative opinion of the respiratory 
examiner is persuasive because laboratory studies, including 
thyroid, CBC, SMA, electrolyte panel, minerals, liver 
function, and lipids, were reviewed by the examiner and it 
was determined that no further sleep study tests or X-rays or 
blood tests were necessary.

The Board finds the "positive" opinions regarding the 
existence of a sleep disorder to be less probative and 
persuasive than the "negative" opinions.  This is so 
because none of the "positive" opinions provided rationales 
as detailed as that of the "negative" 2009 VHA opinion.  
Further, none of the "positive" opinions referred to 
medical literature to support their conclusions, as the 2009 
VHA physician did.  In addition, the record contains fewer 
"positive" opinions than "negative" opinions, so even 
numerically (if the opinions were all of equal probative 
value, which they are not, as explained above and below) the 
preponderance of the evidence weighs against the existence of 
a distinct sleep disorder disability entity.

Specifically, the Board finds the "positive" opinion of the 
1994 VA examiner less probative because additional work-up, 
including a sleep-deprived encephalogram, sleep studies, 
thyroid function tests, and endocrinology work-up, was 
recommended with respect to her "somatic" complaint of 
insomnia, but such work-up was not completed prior to the 
completion of the 1994 examination report.  Thus, the 
conclusions reached by the examiner are less persuasive as 
they lack the results of the diagnostic testing recommended 
by the examiner. 

The Board also finds the "positive" opinion of the 2005 
examiner to be less probative because, while that examiner 
concluded that the Veteran had a sleep disorder, the examiner 
also seemed to endorse the statements of the February 2000 
examiner that the Veteran has sleep problems that "don't fit 
into any specific sleep disorder."  Further the 2005 
examiner opined that the Veteran's sleep disorder was not 
organic but was psychiatric in nature.  Thus, the conclusions 
reached by the 2005 examiner are less probative because the 
examiner does not identify the sleep disorder with 
specificity and suggests that the sleep disorder is not a 
separate diagnostic entity but is intertwined with the 
Veteran's psychiatric condition.

The "positive" opinions of the 2005 and 2008 VA examiners, 
are less probative as they link the Veteran's sleep disorder 
to "a sexual trauma experienced while she was in the 
military" or service-related PTSD.  Likewise, an August 2001 
VA treatment record noted "initial insomnia likely due to 
the PTSD."  However, neither PTSD nor any other psychiatric 
disorder is service-connected.  Most recently, an unappealed 
July 2005 rating decision denied a claim to reopen a claim of 
service connection for a psychiatric disorder based on 
reports of a sexual trauma in service.  Thus, even assuming 
the Veteran had a current sleep disorder secondary to a 
psychiatric disorder, service connection cannot be granted on 
a secondary basis in these circumstances as the assumed 
primary psychiatric disorder is not service-connected.  See 
38 C.F.R. § 3.310.

The Board has also considered the Veteran's statements 
asserting that she currently has sleep problems that began in 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms of trouble 
sleeping because this requires only personal knowledge, not 
medical expertise, as it comes to her through her senses.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis, such as the existence 
of a sleep disorder separate and distinct from any 
psychiatric disorder, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran now has (or at any time during the appeal period had) 
a chronic sleep disorder disability entity, and that there is 
no doubt to be otherwise resolved.  Consequently, there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the appeal must be denied.  


ORDER

Service connection for a sleep disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


